FERGUSON, Judge
(concurring).
Unlike in Aldazabal v. State, 471 So.2d 639 (Fla. 3d DCA 1985), it is not alleged that the confidential informant here was the only participant or an active participant in the negotiations for the drug transaction which forms the basis for the prosecution. Nothing in the affidavit filed in support of the motion to dismiss shows that police conduct exceeded permissible bounds as a matter of law, or negates the existence of an opportunistic predisposition on the part of the defendant to commit the offenses. In sum there is no showing of such great prejudice as would warrant the severe sanction of dismissal of the charges. I agree that on the present state of the record, as in State v. Manderville, 512 So.2d 326 (Fla. 3d DCA 1987), dismissal of the case was premature.